Citation Nr: 1543087	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Evaluation of tinea unguium (also claimed as onychomycosis), initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to September 2005 and January 2008 to January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction presently resides with the VA Regional Office in New York, New York.

The Veteran was scheduled for a Travel Board Hearing on August 28, 2014.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

Tinea unguium covers less than 5 percent of the entire body and less than 5 percent of the exposed area, and it does not require intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for tinea unguium have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 7820 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This appeal arises from a disagreement with an initial rating decision in November 2012, which granted service-connection for tinea unguium and assigned a noncompensable evaluation.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The claim was last adjudicated in March 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, and lay statements have been associated with the record.  The Veteran did not identify any post-service treatment and therefore, no records were requested.  

The Veteran underwent a VA skin examination in September 2012.  The examination thoroughly and accurately portrays the extent of the skin disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one.).  

In the May 2015 appeal brief, the Veteran's representative contended that the Veteran's condition has become more severe since the September 2012 VA examination, and that, pursuant to Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) and Olson v. Principi, 3 Vet.App. 480, 482 (1992), a new examination is warranted to determine the current level of severity.  The representative also contended that there are times during the year when the Veteran's symptoms become more manifest, and that, citing Ardison v. Brown, 6 Vet. App. 405 (1994), a new examination is warranted on that basis as well.

In response to these assertions, the Board notes that VA is not required to provide assistance to a claimant under the VCAA if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The Board finds that such is the case here.  In that regard, the September 2012 VA examination found the Veteran's disability to affect both of his index fingernails, which were split.  In March 2013, the Veteran asserted that all ten of his fingernails were affected and were painful and embarrassing.  There is no evidence of record of other symptoms or affected areas.  

The Veteran March 2013 report does reflect a possible worsening of his disability in that a greater body surface area was affected.  However, based on the description of the "worsened" symptoms, and the September 2012 VA examiner's report, the Board is able to discern the percent of body area (both exposed and unexposed) affected in the worsened state.  The increased symptoms are discrete in nature and limited to all ten fingernails.  Another examination would not likely alter the Board's determination of affected body area.  Although the Veteran's representative asserts that the Veteran's condition has worsened, the Board finds that any assertion construed as a worsening beyond the fingernails lacks credibility as it is vague and contradicted by the Veteran's own statements.  Thus, no reasonable possibility exists that another VA examination would aid in substantiating the claim

A similar finding applies to the argument that the Veteran is entitled to a new examination because his condition was evaluated during a period when symptoms were less manifest.  Here, the Veteran's March 2013 statement describes symptoms that are more manifest than those observed during the September 2012 VA examination, and the Board is able to discern the body area affected.  Again, the Board finds that any statement by the Veteran's representative that asserts manifestations beyond the ten fingernails is not credible.  As the Board finds that no reasonable possibility exists that another examination would aid in substantiating the claim, a new examination is not warranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Evaluation of tinea unguium

The Veteran claims that his tinea unguium warrants a compensable evaluation.  He claims that he has a severe fungal infection on all ten finger nails and that it is extremely painful and very embarrassing.  See March 2013 correspondence from Veteran.

The Veteran's tinea unguium has been evaluated under Diagnostic Code (DC) 7820, which addresses infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases).  Such infections are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Although acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea unguium has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, the Board evaluates the disability under DC 7806. 

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, a September 2012 VA skin examination was conducted.  The examination report recounts a history of treatment with Lamisil for a month for fingernail split.  He reportedly tried to get treated again but was told it was too close to getting out of service.  The examination report further indicated that oral Lamisil, an antifungal medication, was used for less than 6 weeks during the past twelve months, and that topical Lamisil was used for less than 6 weeks during the past twelve months.  

On physical examination, the examiner found the total body area exposed was less than 5 percent, and that the exposed area was also less than 5 percent.  The examiner described the disability as "index fingernail have splits <1% BSA."  

As noted above, in March 2013, the Veteran stated that all ten fingernails were affected.  He further stated that the severe fungal infection was painful and embarrassing.  The Veteran's representative asserts in the May 2015 appeal brief that when the Veteran's skin condition flares up, it causes functional loss and impairment, and impacts the Veteran's ability to work.

After a review of the evidence of record, the Board finds that a compensable evaluation for tinea unguium is not warranted.  In that regard, while the Veteran has competently and credibly described symptoms of split fingernails on all ten fingers, and the medical evidence shows a diagnosis of tinea unguium, the evidence does not show that there is involvement of at least five percent of the entire body or exposed areas are affected.  At the time of the examination, only the Veteran's index fingernails appeared to be affected.  The examiner described this as affecting less than one percent of the Veteran's body surface area (BSA).  Even at its worst as described by the credible evidence, ten fingernails were affected.  The Board finds that ten fingernails constitutes less than five percent of the total body area and less than five percent of the exposed body area is affected.

Furthermore, the Veteran's treatment has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran has only reported, and the record only reflects, the use of antifungal medication (Lamisil), oral and topical.  The record reflects that the Veteran has not used corticosteroids or other immunosuppressive drugs.

The Board finds that the statements of the Veteran's representative that the disability impacts the Veteran's ability to work not to be credible evidence.  This conclusion is based upon the vagueness of the representative's statement, as the representative does not offer any explanation of how the disability impacts the Veteran's ability to work.  Moreover, the Veteran has described merely that the disability is painful and embarrassing, but does not indicate that the disability impacts his ability to work.

Based on the foregoing, the Board finds that, based on the credible evidence of record regarding symptomatology and treatment, the disability picture more nearly approximates the criteria for the noncompensable evaluation.  Accordingly, the Board finds the preponderance of the evidence is against a higher evaluation.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported split and painful fingernails.  The ratings schedule contemplates criteria such as body surface area affected by dermatitis or eczema, and systemic or topical treatment for the same.  Additionally, there are higher evaluations available than that for which the Veteran is currently rated.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable evaluation for tinea unguium is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


